Citation Nr: 0509550	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased rating for a thoracolumbar spine 
disability, rated 30 percent prior to September 26, 2003, and 
40 percent as of September 26, 2003.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, that denied a claim for an increased 
rating for service-connected thoracolumbar scoliosis with a 
clinically evident curve (then rated 30 percent).  However, 
after the veteran appealed this decision, in December 2003, 
the RO increased the rating for this disability to 
40 percent, effective from September 26, 2003 (the date that 
new rating criteria for service-connected spinal disabilities 
became effective).  The veteran testified at a hearing before 
the Board, held via videoconference from Jackson RO in April 
20004.

At the April 2004 hearing before the Board, the veteran 
raised a claim for service connection for a bilateral knee 
disability, claimed as secondary to the service-connected 
thoracolumbar spine disability.    


FINDINGS OF FACT

1.  All necessary notices due to the veteran have been 
provided, and all relevant evidence necessary for an 
equitable disposition of the issues has been obtained.  

2.  Prior to September 26, 2003, the veteran's 
service-connected thoracolumbar spine disability 
(thoracolumbar scoliosis with a clinically evident curve) was 
manifested by severe limitation of motion and mild pain 
throughout the ranges of motion.  

3.  Since September 26, 2003, the veteran's service-connected 
thoracolumbar spine disability (thoracolumbar scoliosis with 
a clinically evident curve) has been manifested by forward 
flexion less than 30 degrees, but not unfavorable ankylosis 
of his entire thoracolumbar spine or of the entire spine.  

CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating prior to 
September 26, 2003, for the service-connected thoracolumbar 
spine disability (thoracolumbar scoliosis with a clinically 
evident curve) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292 (2002).   

2.  The criteria for a disability rating greater than 
40 percent since September 26, 2003, for the 
service-connected thoracolumbar spine disability 
(thoracolumbar scoliosis with a clinically evident curve) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic 
Codes 5237, 5242 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in May 2003, the RO discussed the type of 
evidence necessary to support the veteran's increased rating 
claim.  Also by this document, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
In addition, the RO advised the veteran of attempts already 
made to obtain relevant evidence with regard to this issue.  
Further, the veteran was asked to submit "enough 
information."  Thus, the VA has notified the veteran to 
submit all pertinent evidence in his possession.  

Additionally, the June 2003 rating decision, September 2003 
statement of the case, and the supplemental statements of the 
case issued in December 2003 and January 2004 notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his increased rating claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the VA has provided the veteran 
with a VA examination.  Accordingly, the Board finds that VA 
has satisfied its duties to notify and to assist pursuant to 
the VCAA with regard to the veteran's claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

In October 1978, the RO awarded service connection and a 10 
percent rating for thoracolumbar scoliosis, effective August 
1978.  In March 1994, the RO recharacterized this disability 
as "thoracolumbar scoliosis with a clinically evident 
curve" and increased the rating to 30 percent, effective 
January 1994.  In December 2002, on consideration of an 
earlier appeal, the Board denied an increase in the 30 
percent rating for this disability.

In May 2003, the veteran filed a new claim for an increased 
rating for this disability.  Initially, in June 2003, the RO 
denied this issue.  The veteran disagreed with this denial, 
and in December 2003, the RO increased the rating to 
40 percent for the service-connected thoracolumbar spine 
disability, effective from September 26, 2003, the date that 
new rating criteria for service-connected spinal disabilities 
became effective.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
needed to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

There is X-ray evidence of degenerative arthritis, in 
addition to scoliosis, of the thoracolumbar spine.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  However, these 10 percent and 
20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Note 1 following DC 5003.  

There are additional, relevant rating criteria pertaining to 
spinal disabilities.  The criteria for evaluating spinal 
disabilities were revised during the pendency of this appeal.  
On September 23, 2002, a change to Diagnostic Code (DC) 5293 
became effective.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  For 
the purposes of this appeal, this revision does not apply to 
the veteran's specific disability at issue in this appeal.  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 
(2004)).  This latter revision does apply to the disability 
here.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

The Board notes that previous evaluations of the veteran's 
thoracolumbar spine disability have involved application of 
the diagnostic code relating to residuals of vertebral 
fractures.  However, in this case, there is no evidence of 
any fractured vertebrae.  Therefore, the Board does not find 
the rating criteria under DC 5285 to be relevant to the 
veteran's claim.  See 38 C.F.R. § 4.71a, DC 5285 (2002) 
(which indicates that evidence of abnormal mobility requiring 
a neck brace (jury mast) without cord involvement is 
necessary for the grant of a 60 percent disability rating and 
that, in other cases, pertinent impairment will be evaluated 
in accordance with definite limited motion or muscle spasm 
with 10 percent added for demonstrable deformity of the 
vertebral body).  The Board previously the inapplicability of 
DC 5285 in an earlier remand decision, dated in April 2000.

The Board also notes that there is no confirmed evidence of 
intervertebral disc syndrome (IDS), so as to warrant 
application of the rating criteria relating to IDS.  See 
38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 
(2004).

Under the diagnostic code relating to limitation of motion of 
the lumbar spine,  slight limitation of motion of the lumbar 
spine warrants a 10 percent rating.  A 20 percent rating is 
warranted for moderate limitation of motion of the lumbar 
spine.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2002).

Under the new rating criteria, in effect since September 26, 
2003, a 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine of 30 degrees of less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A total schedular evaluation of 
100 percent necessitates evidence of unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, DC 5235, 5237-5239 
(2004).   

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995);  Nix v. Brown, 4 Vet. App. 462, 
465 (1993).  It is also the stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

In all instances, both under the old and the new criteria, 
while regulations recognize that a part which becomes painful 
on use must be regarded as seriously disabled, see 38 C.F.R. 
§§ 4.40 and 4.45 (2004), these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected disability includes consideration of any 
resulting low back symptoms.  Any such symptoms may include 
limitation of motion of the applicable joint.  Under DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the VA must specifically 
consider problems such as pain on use when evaluating a 
veteran's disability.  Specifically, when a diagnostic code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, supra; see also 38 C.F.R. § 4.59 (2004).

In this case, the veteran has consistently described a 
worsening of his low back pain.  In particular, he has 
complained of mostly constant pain which radiated from his 
upper thoracic spine down to his lower lumbar spine and which 
varied in intensity from a moderate level to a more severe 
level with prolonged walking and standing, an inability to 
walk or to stand for prolonged periods of time, occasional 
coldness in his legs, morning stiffness, impaired movement, 
and weakness in his extremities.  The record also includes 
numerous treatment records relating to symptoms associated 
with the hips and the knees, instead of solely with the 
thoracolumbar spine disability.    

On VA examination in June 2003, the veteran reported having 
had intermittent pain that had now developed into "pretty 
much constant" pain in the upper thoracic spine all the way 
down to the lower lumbar spine.  He was not sure if pain in 
his knees were due to radiation from the back or due to 
dislocating bilateral patellae.  He denied numbness and 
tingling, although his legs occasionally were cold.  His 
worse positions were walking and standing; he could stand 
only five to 10 minutes, and he could walk only two to three 
blocks without significant back pain.  Recent anti-
inflammatory medication prescriptions, physical therapy, and 
a recently prescribed back brace had not helped.  The 
intensity of pain was moderate throughout the day  and more 
severe when walking and standing.  He had left convex 
scoliosis of the lower thoracic spine, right convex scoliosis 
at the upper lumbar spine.  Ranges of motion were as 
follows:  forward flexion to 30 degrees, extension from zero 
to 15 degrees, lateral bending to 10 degrees on the left side 
and to 20 degrees on the right side, and rotation to 
20 degrees bilaterally.  He had mild pain throughout the 
range of motion, and flexion and extension seemed to be worse 
with extremes of extension.  He did not have spasm of the 
back.  Examination also showed posterior alignment that was 
maintained, the ability to walk without the use of assistive 
devices, a normal gait and coordination, no spasm, and an 
essentially negative neurological evaluation.  X-rays showed 
some very significant degenerative changes throughout the 
thoracolumbar spine, as well as scoliosis.  The impressions 
were spinal stenosis and scoliosis.  The examiner felt that 
pain really significantly limited what the veteran did; there 
also was some mild limitation of motion above the 
thoracolumbar spine.  Although the examiner was unable to 
specify the degree of additional limitation of motion due to 
pain, he stated that there was pain on motion in the 
thoracolumbar spine.    

In the judgment of the Board, this evidence, especially the 
examination finding of mild pain throughout all ranges of 
motion, when coupled with the specific ranges of motion 
(flexion, extension, bending) evinces severe limitation of 
motion of the veteran's thoracolumbar spine.  Indeed, the 
examiner described the limitations as significant.  Moreover, 
the Board notes that the 2003 VA examination reflects a 
noticeable worsening in the ranges of motion, as compared 
with prior VA examinations from October 1998 and May 2000; 
also, while pain was present only at the extremes of motion 
on the 2000 VA examination, pain is now present throughout 
all motion according to the 2003 VA examination.  Thus, an 
increased rating of 40 percent prior to September 26, 2003, 
for this disability is warranted.  See 38 C.F.R. § 4.71a, 
DCs 5003, 5292; see also 38 C.F.R. § 4.71a, Plate V (2002).  
The Board notes that in implementing this award, the RO 
should be mindful of the requirements of 38 C.F.R. § 3.400(o) 
(2004), governing effective dates.  

The Board now turns to the evaluation of the veteran's 
thoracolumbar spine disability since September 26, 2003, when 
the new rating criteria took effect.  

The veteran has consistently described a worsening of his low 
back pain during this timeframe.  In particular, at the April 
2004 personal hearing, the veteran testified that, as a 
result of his service-connected low back disability, he 
experiences pain, stiffness, and limited motion; has problems 
walking prolonged distances; is unable to complete normal 
activities; and must use crutches to ambulate.  At the April 
2004 hearing, the undersigned observed credible and genuine 
manifestations of pain involving the veteran's back that 
required him to get up several times during the hearing and 
to walk around the room so as to alleviate the pain.  

VA medical records from September to December 2003 reflect 
outpatient treatment for chest, left shoulder, and bilateral 
knee pain.  Significantly, these records do not indicate 
treatment for the veteran's service-connected low back 
disability.  As noted at the hearing, the present claim 
involves symptoms associated specifically with the 
thoracolumbar spine disability; symptoms due to other 
anatomical, orthopedic problems are not relevant to the 
instant claim for an increased rating.    

However, the Board must conclude that the evidence of record 
does not reflect unfavorable ankylosis of the veteran's 
entire thoracolumbar spine or unfavorable ankylosis of his 
entire spine.  As such, a disability rating greater than the 
currently assigned evaluation of 40 percent, since 
September 26, 2003, for the service-connected thoracolumbar 
spine disability is not warranted.  38 C.F.R. § 4.71a, 
DC 5235, 5237-5239.  

At the April 2004 Board hearing, the veteran testified that 
his service-connected low back disability has rendered him 
unable to perform normal activities approximately 25 to 30 
weeks out of a year.  However, he also testified that since 
September 26, 2003, he had been treated only once during 
routine follow-up of his disability in December 2003.  

However, taking into consideration all of these factors and 
symptoms, the Board is constrained to apply the relevant 
diagnostic criteria.  In this case, the relevant VA 
examination (from June 2003) has set forth the necessary 
ranges of motion for the veteran's thoracolumbar spine 
disability.  Those measurements certainly qualify for a 40 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine under 38 C.F.R. § 4.71a (2004).  
However, there is no evidence of "unfavorable ankylosis of 
the entire thoracolumbar spine," which is defined as a 
condition in which the relevant spinal segment is fixed in 
flexion or extension and results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 5 
(2004).         

The Board underlines that the new rating criteria are very 
specific.  Only a 40 percent rating is now contemplated under 
the currently applicable relevant diagnostic code since 
September 26, 2003, for the particular manifestations and 
symptoms observed and reported by the veteran.

Therefore, the Board must conclude that the current 
40 percent rating since September 26, 2003, for the 
service-connected thoracolumbar spine disability is warranted 
by the observed and reported manifestations thereof, 
including any functional impairment, pain, and weakness that 
the veteran experiences.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242 
(2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2004) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, since September 26, 2003, the 
service-connected thoracolumbar spine disability has resulted 
in marked interference with the veteran's employment or 
requires frequent periods of hospitalization.  The evidence 
does not show that the disability at issue has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

ORDER

A 40 percent rating prior to September 26, 2003, for the 
service-connected thoracolumbar spine disability is granted.  

An increase in a 40 percent rating since September 26, 2003, 
for the service-connected thoracolumbar spine disability is 
denied.  


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


